Citation Nr: 0319215	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  95-26 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945.

The veteran died in December 1994.  The appellant is the 
veteran's widow.

A November 1994 RO rating decision denied service connection 
for COPD, lung cancer, and post-traumatic stress disorder 
(PTSD).  A July 1995 RO rating decision denied service 
connection for the cause of the veteran's death, and the 
appellant appealed this determination to the Board of 
Veterans' Appeals (Board).  In an April 1998 remand, the 
Board returned the file to the RO for additional development 
of the issues of entitlement to service connection for COPD 
for purposes of accrued benefits, service connection for lung 
cancer for purposes of accrued benefits, and service 
connection for PTSD for purposes of accrued benefits, and 
entitlement to service connection for the cause of the 
veteran's death.  In a September 1998 RO rating decision, the 
claims were denied and the claims file was subsequently 
returned to the Board.

In a December 1999 decision, the Board granted service 
connection for lung cancer for purposes of accrued benefits 
and denied service connection for PTSD for purposes of 
accrued benefits.  In December 1999, the Board also remanded 
the issues of entitlement to service connection for COPD for 
purposes of accrued benefits and entitlement to service 
connection for the cause of the veteran's death to the RO for 
additional development.  In 2002, the case was returned to 
the Board.

In June 2003, the Board undertook additional development of 
the issue of entitlement to service connection for COPD for 
purposes of accrued benefits and service connection for the 
cause of the veteran's death, pursuant to authority under 
38 C.F.R. § 19.9(a)(2) (2002).


REMAND

A December 1999 medical opinion was obtained from the VA 
Medical Center (VAMC) in Albany, New York.  In June 2003, the 
claims file was returned to the VAMC for review by the 
physician who prepared the December 1999 medical opinion for 
the preparation of an addendum that included opinions as to 
whether it was at least as likely as not that the veteran's 
nicotine dependence began in service and, if it did, did the 
veteran's cigarette smoking from 1944-1964 (assuming he 
stopped smoking in 1964) cause the COPD and/or emphysema 
diagnosed in 1980.  The requested addendum has not been 
received from the Albany VAMC.

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003), held that the Board may not 
adjudicate a claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence.  VAOPGCPREC 1-2003.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the addendum to 
the report of the December 1999 VA 
medical opinion from the Albany VAMC for 
inclusion in the claims file.  If the 
addendum has not been prepared, such an 
addendum, prepared by the physician who 
provided the December 1999 opinion or 
appropriate substitute, should be 
requested and obtained from the Albany 
VAMC for inclusion in the appellate 
record.

2.  After the above development, the RO 
should review the claims for service 
connection for COPD for purposes of 
accrued benefits and service connection 
for the cause of the veteran's death.  
This review should consider all the 
relevant evidence obtained since the most 
recent supplemental statement of the case 
sent to the appellant.  If action remains 
adverse to the appellant, an appropriate 
supplemental statement of the case should 
be sent to her and the representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




